--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Second Amendment”) is
effective this 14 day of November, 2016 (the “Effective Date”), by and among
GUARANTY BANK AND TRUST COMPANY, a Colorado bank (the “Bank”), and BIRNER DENTAL
MANAGEMENT SERVICES, INC., a Colorado corporation (the “Borrower”).  Bank and
Borrower may sometimes be referred to herein as “Party” or, collectively,
“Parties”.


RECITALS


WHEREAS, Borrower and Bank entered into a Loan and Security Agreement as of
March 29, 2016 as amended by that certain Amendment to Loan Security Agreement
effective  July 29,2016, pursuant to which Bank made available to Borrower
certain Revolving Loans and a Term Loan (collectively, the “Loan and Security
Agreement”); and


WHEREAS, the Borrower has requested to amend and the Bank is willing to amend
and modify the Loan and Security Agreement in accordance with and subject to the
terms and conditions set forth in this Amendment.


NOW, THEREFORE, in consideration of Twenty-Five Thousand and No/100ths Dollars
($25,000.00) to be paid to Bank by Borrower and the additional premises and the
mutual covenants contained herein, Borrower and Bank agree as follows:


1.             Definitions.  The Loan and Security Agreement and any and all
other documents executed in connection with the Loan and Security Agreement,
including, without limitation, any Amendments thereto, shall hereinafter be
collectively referred to as the “Loan Documents”.  Capitalized terms used herein
and in the recitals hereto, but not defined herein or therein, shall have the
meaning given them in the Loan Documents.


2.             Amendments to Loan and Security Agreement.  Without further
waiver of any of its rights or remedies, the Bank hereby waives Borrower’s
non-compliance with the Maximum Total Cash Flow Leverage Ratio for the quarter
ending September 30, 2016, as set forth in Section 10.1, and further, amends the
Loan and Security Agreement as follows:



a.
Section 10.1 is amended to read as follows:



Maximum Total Cash Flow Leverage Ratio. The Maximum Total Cash Flow Leverage
Ratio ("CFL"), which shall be equal to the ratio of Funded Debt to annualized
EBITDA, based on the prior twelve-month period as set forth below:


Quarter Ending
Required Funded Debt/EBITDA
12/31/16
3.15x
3/31/17
3.0x
6/30/17
2.1x
9/30/17
2.0x
Thereafter
1.9x




b.
Section 10.4 shall be added to the Loan and Security Agreement and shall read as
follows:

 

--------------------------------------------------------------------------------

EBITDA for Q4 2016 and Q1 2017.  Pursuant to Section 10.1 above, as amended,
Borrower must produce EBITDA of at least $650,000 for the quarter ending
December 31, 2016 and total EBITDA of at least $1,830,000 for the six months
ending March 31,  2017..



c.
Section 2.1(c)(ii) shall be amended to read as follows:



Optional Prepayments. The Borrower may from time to time prepay the Revolving
Loan, in whole or in part, provided that any prepayment shall include accrued
interest on such Revolving Loan to the date of such prepayment, together with a
prepayment penalty of 1.0% of the outstanding principal balance of the Revolving
Loan.



d.
Section 2.2(c) shall be amended to read as follows: 



Term Loan Optional Prepayments. The Borrower may from time to time prepay the
Term Loan, in whole or in part, provided that any prepayment shall include
accrued interest on such Term Loan to the date of such prepayment, together with
a prepayment penalty of 1.0% of the outstanding principal balance of the Term
Loan.


3.             Representations and Warranties. Borrower hereby remakes each of
the representations and warranties contained in Section 7 of the Loan and
Security Agreement as of the date of this Second Amendment, as if made in
connection with this Second Amendment and the Loan and Security Agreement.


4.             Entire Agreement. This Second Amendment and the Loan and Security
Agreement and the other documents delivered in connection herewith and therewith
contain the entire agreement of the parties concerning the subject matter hereof
and thereof. No promise, representation or understanding which is not expressly
set forth in, or incorporated into, either the Loan and Security Agreement or
this Second Amendment or the Loan Documents shall be enforceable by either
party. All prior and contemporaneous understandings and agreements, written or
oral, express or implied, shall be of no further force and effect to the extent
inconsistent herewith.


5.             Continuing Effect and Conflict.  To the extent there is a
conflict between this Second Amendment and the Loan and Security Agreement
and/or Loan Documents, the provisions of this Second Amendment shall control. 
Except as expressly modified herein, the terms and conditions of the Loan and
Security Agreement and the Loan Documents shall remain in full force and effect
and are hereby ratified and confirmed.


6.             Costs and Expenses. Borrower shall reimburse Bank for all
attorneys' fees, legal costs, and other expenses incurred in connection with the
negotiation, drafting, execution, filing and recording of this Second Amendment
and any related Loan Document. The amounts described in this paragraph shall be
in addition to, and not in lieu of, the interest, fees and other charges owing
under the Loan Documents.


7.             Execution of Documents. Borrower shall execute and deliver to
Bank this Second Amendment and Borrower shall execute any other documents
reasonably requested by Bank simultaneously with the execution of this Second
Amendment. All of the Loan Documents and other materials described in this
paragraph shall be acceptable in form and substance to Bank in its sole
reasonable discretion.
 

--------------------------------------------------------------------------------

8.             Release and Waiver. Borrower hereby releases, waives and forever
discharges Bank and its shareholders, directors, officers, employees, and agents
from all known and unknown, absolute and contingent, claims, defenses, setoffs,
counterclaims, causes of action, actions, suits or other legal proceedings of
any kind existing or accrued as of the date of this Second Amendment.


9.             Successor and Assigns. This Second Amendment and any related
documents shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto.


10.           Governing Law.  This Second Amendment shall be governed by the
laws of the State of Colorado.


11.           Jurisdiction and Venue.  The parties hereto consent to the
jurisdiction and venue of any Court located in the City and County of Denver,
State of Colorado, in the event of any litigation pertaining to this Second
Amendment or any related Loan Document or the enforcement of any liability,
obligation, right or remedy described therein.


12.           JURTY TRIAL WAIVER.  BANK AND BORROWER EACH IRREVOCABLY WAIVE ITS
RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING OF ANY ISSUE, CLAIM,
COUNTERCLAIM OR OTHER CAUSE OF ACTION, WHETHER IN CONTRACT OR TORT, BASED UPON
OR ARISING OUT OF THIS SECOND AMENDMENT OR THE LOAN AND SECURITY AGREEMENT OR
ANY OTHER AGREEMENT OR DEALINGS RELATING TO THE SUBJECT MATTER OF THIS SECOND
AMENDMENT OR THE LOAN AND SECURITY AGREEMENT.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank have caused this Second Amendment to be
executed the date first set forth above.


BIRNER DENTAL MANAGEMENT SERVICES, INC.


By:
/s/ Dennis N. Genty
Name:
Dennis Genty
Title:
Chief Financial Officer



GUARANTY BANK AND TRUST COMPANY


By:
/s/ Clint R. Crews
Name:
Clint R. Crews
Title:
Senior Vice President





--------------------------------------------------------------------------------